Citation Nr: 0905550	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for diabetes type II, including as a 
result of exposure to Agent Orange, and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Maine Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Togus, Maine (RO), which declined to reopen a previously 
denied claim for service connection for diabetes type II.   
 
The Veteran testified before the undersigned at a November 
2006 Board video-conference hearing.  A transcript of that 
hearing has been made a part of the record.


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
service connection for diabetes type II; and the appellant 
did not perfect an appeal as to that decision.

2.  Some of the additional evidence received since the 
September 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for diabetes type II, and raises a reasonable 
possibility of substantiating the claim.  

3.  The preponderance of the evidence is against a finding: 
that any diabetes type II was present in service; that any 
current diabetes type II is related to disease or injury or 
other incident in service; that diabetes type II manifested 
to a compensable degree within a year following separation 
from active duty; or that the Veteran ever set foot on the 
landmass or inland waters of the Republic of Vietnam.





CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied service 
connection for diabetes type II became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008). 

2.  The evidence received since the September 2002 rating 
decision is new and material; and the requirements to reopen 
service connection for diabetes type II have been met.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2008).

 3.   Diabetes type II was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of multiple letters 
provided to the Veteran between May 2004 and March 2006.  In 
those letters, the RO informed the appellant of the types of 
evidence needed in order to substantiate his claim of 
entitlement to service connection for diabetes type II.  
Further, by way of some of those letters, and other 
documents, the RO has essentially advised the appellant of 
the basis for the previous denial of the claim for service 
connection for diabetes type II.  VA has also informed the 
appellant of the types of evidence necessary to establish 
such claims, including what would constitute both "new" and 
"material" evidence to reopen the previously denied claim.  
VA informed the veteran as to what evidence he is responsible 
for obtaining and as to what evidence VA would be responsible 
for obtaining. 

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains 
service treatment and personnel records, VA treatment and 
examination records, and the veteran has not indicated any 
records outstanding that need to be obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

Claim to Reopen Based on New and Material Evidence: Law

The appellant seeks to reopen service connection for diabetes 
type II.

A claimant has one year from notification of a RO rating 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.  If not 
perfected within the allowed time period, rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  

Decisions of the Board are final when issued, and, except as 
provided in 38 U.S.C.A. § 5108, when a claim is disallowed by 
the Board, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

There is a prior final decision here as discussed below; 
thus, before reaching the underlying claim of entitlement to 
service connection, the Board must first determine that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of the 
previously denied claims.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the appellant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

"New" evidence is defined as evidence not previously 
submitted to agency decision makers; and "material" evidence 
is defined as evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156 
(2008). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was a September 2002 rating decision.

The evidence received subsequent to the last final decision 
in this case is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Claim to Reopen Based on New and Material Evidence: Analysis

Prior to the current appeal, a claim for service connection 
for diabetes type II was most recently denied in a September 
2002 rating decision.  That decision became final because the 
Veteran did not enter a timely appeal.  38 U.S.C.A. § 
7105(b),(c); 38 C.F.R. § 20.302.   

In April 2004, the RO received the appellant's application to 
reopen a claim for service connection for diabetes type II.  
Thereafter, in a September 2004 rating decision, the RO 
declined to reopen service connection for that disability.  
After that the Veteran perfected an appeal on that issue.  

The evidence available at the time of the September 2002 
rating decision included service treatment (medical) and 
personnel records, VA medical records, and the report of a VA 
examination.  In the September 2002 rating decision (the last 
final decision on the matter), the RO determined that the 
evidence did not establish that the Veteran: had diabetes in 
service, or had been exposed to Agent Orange or had been in 
Vietnam during service.  The RO also noted that diabetes type 
II was first diagnosed in 1997 and that the recent VA medical 
opinion indicated that the disorder was due to dietary habits 
after service, and not connected to service.  

Evidence received since the September 2002 rating decision 
includes a statement from Dr. John Carrigan, in which he 
states that the Veteran had a borderline abnormal diabetes 
test (GTT) in service.  On this basis, Dr. Carrigan opined 
that the Veteran clearly has diabetes and that Dr. Carrigan 
clearly believes that this was identified in service.

This statement constitutes evidence not previously available 
at the time of the September 2002 rating decision; evidence, 
which relates to an unestablished fact necessary to 
substantiate the claim, that is, it relates to the issue of 
nexus.  Moreover, the statement is neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial, since previously there were no opinions 
beneficial to the Veteran's claim.  Based on the foregoing, 
and as the statement tends to raise a reasonable possibility 
of substantiating the claim, the Board finds that new and 
material evidence has been submitted. 38 C.F.R. § 3.156.
 
In sum, the evidence received since September 2002 is both 
new and material, and the requirements have been met to 
reopen the Veteran's claim.  

Service Connection: Law

The Veteran claims entitlement to service connection for 
diabetes type II.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  To establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's claim is essentially based alternatively on the 
premise that it began during service or-on a presumptive 
basis-was manifest to a compensable level within the first 
year after service; or based on the theory that service 
connection is warranted based on a special presumption 
regarding exposure to herbicide agents.  38 C.F.R. § 3.303, 
3.307, 3.309.

Regarding the latter regulatory presumption, under the 
provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed 
to an herbicide agent, including Agent Orange, during active 
military, naval, or air service and has a disease listed in 
38 C.F.R. § 3.309(e), such disease shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
type II diabetes mellitus. 

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii). VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), which is the case here.

In a case somewhat similar to this one in that that appellant 
was stationed on a ship off the shores of Vietnam during the 
Vietnam Era, Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) upheld the Board's interpretation of the 
pertinent regulatory requirements.  The Board determined that 
for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008).  

In the Haas case, the appellant stated that while serving 
aboard the U.S.S. Mount Katmai, he often saw large clouds of 
chemicals being dropped by aircraft over the forests, and 
that these clouds would drift out over the water because of 
prevailing offshore winds and would engulf his ship.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the Federal 
Circuit reversed an earlier United States Court of Appeals 
for Veterans Claims (Court) ruling, in which the Court had 
rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) 
that required the service member's presence at some point on 
the landmass or the inland waters of Vietnam.  Id.  In 
reversing, the Federal Circuit held that the appellant was 
free to show that he was actually exposed to herbicides while 
on board his ship as it traveled near the Vietnamese coast.  
He was not, however, entitled to the benefit of the 
presumptions set forth in 38 U.S.C. § 1116 and the 
corresponding VA regulations, which are limited to those who 
"served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), following 
a supplemental opinion by the Federal Circuit in October 2008 
(Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), that 
appellant appealed the Federal Circuit decision to the 
Supreme Court.  Following a stay of Haas-related cases (see 
Ribaudo v. Nicholson, 21 Vet. App. 16 (2007)), the appellant 
filed a petition for a writ of certiorari to the Supreme 
Court, which the Supreme Court denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  

In sum, at the end of that legal process, the basic rule of 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  That 
is, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict. 

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Service Connection: Analysis

Service treatment records contain no complaints, findings, or 
diagnoses for diabetes mellitus.  At the time of the July 
1972 examination for the purpose of release from active duty, 
a consultation report shows that the Veteran underwent 
testing because a moderate amount of sugar was found in the 
urine.  The Veteran reported that he had "no family 
history."  The Veteran reported that he ate irregularly and 
had a high alcohol intake.  

The consultation report shows that after completion of the 
glucose tolerance test, the report contains an impression of: 
Abnormal Glucose Tolerance Test, (1) mild intolerance to 
sugar, and (2) low renal threshold.  The examiner concluded 
that this may reflect early diabetes or another metabolic 
abnormality not yet fully manifest; also may be secondary to 
poor dietary habits.  The July 1972 examination report 
records these findings and lists in the summary of defects 
and diagnoses a notation of "abnormal glucose tolerance 
test."

The Veteran's service personnel records and DD Form 214 show 
that he served in the Navy, with service on the U.S.S. 
PARICUTIN (AE 18) and the U.S.S. ASHTABUA during the Vietnam 
Era.  Personnel records indicate he served on these ships 
during the periods from September 1968 to June 1970 (U.S.S. 
PARICUTIN ) and from September 1970 to January 1972 (U.S.S. 
ASHTABUA ).  He was awarded the Vietnam Service Medal with 
Two Bronze Stars and the Republic of Vietnam Campaign Medal 
with Device.  

The Veteran has testified that he served on the two ships, 
including off the coast of Vietnam.  He does not claim that 
he was ever on the landmass or the inland waters of Vietnam 
at some point during the Vietnam Era; and there is no 
evidence to the contrary.  There is no evidence that either 
ship was ever closer to Vietnam than in the official ocean 
waters of the Republic of Vietnam during the Vietnam Era.  

VA treatment records contain the first diagnosis of diabetes 
in the late 1990s.  
There are no earlier records indicating a diagnosis prior to 
that.  Subsequent VA treatment records dated in the 2000s 
show treatment for diabetes mellitus, type II.

The report of a July 2002 VA examination shows that the 
Veteran reported serving three tours in the Republic of South 
Vietnam offshore on an ammunition ship, and never touched 
land there.  The examiner reviewed the claims file and 
recorded that a history for diabetes mellitus type 2 dated 
back to 1997 when the Veteran was found to have elevated 
blood sugars on routine physical examination.  

The examiner noted that in the service treatment records from 
1972, there was a reference of a glucose tolerance test 
revealing a blood sugar of 152 two hours post-prandial; and 
comments then that the elevated blood sugars may be due to 
poor dietary habits, early diabetes, or other metabolic 
abnormalities.  The examiner further noted that the Veteran 
had a history of proteinuria, which is indicative of early 
diabetic nephropathy.

The examiner noted laboratory findings from May 2002, 
including blood sugar of 256.  After examination, the report 
contains a diagnosis of diabetes mellitus type 2, diagnosed 
in 1997, with complications of sexual dysfunction and early 
diabetic nephropathy.  

The examiner noted that the Veteran's glucose tolerance test 
in 1972 revealed a post-prandial two hour blood sugar of 152, 
which by today's standards would have had to be greater than 
200 to be a positive test.  The examiner opined that the 
Veteran's diabetes mellitus type 2 was more likely secondary 
to his dietary habits by which he had gained close to 60 
pounds since discharge from service in 1972.  The examiner 
also noted that the Veteran did not serve on land in Vietnam 
and was offshore on a ship.  The examiner concluded with an 
opinion that the Veteran's diabetes mellitus type 2 was not 
connected to service. 

In a July 2004 statement Dr. John Carrigan stated that the 
Veteran had a borderline abnormal diabetes test (GTT) in 
service; and opined that the Veteran clearly had diabetes, 
which was identified in service.

The report of a September 2004 VA examination shows that the 
examiner reviewed the claims file and recorded the Veteran's 
medical history since during service, including the finding 
at discharge, of a low renal threshold with sugar in the 
urine at a relatively low level.  The examiner explained that 
the blood sugar elevations of that test in service do not 
meet the criteria for a diagnosis of type II diabetes 
mellitus.  Noting that the fasting blood sugar, some 2 to 3 
hours after the glucose load, never reached 200 mg/dl, the 
examiner opined that the Veteran had had a low renal 
threshold syndrome rather than diabetes mellitus at the time 
of discharge.

After examination, the report includes a diagnosis of 
diabetes mellitus, type II, now on oral and insulin therapy.  
The examiner noted that the Veteran had been found to have a 
low renal threshold for glucose at the time of his discharge 
physical examination, with findings that did not meet the 
criteria for a diagnosis of type II diabetes mellitus.  Based 
on this, and the fact that the Veteran did not serve on the 
ground in Vietnam, the examiner opined that the current 
diabetes mellitus did not result from the low renal threshold 
for glucose discovered at discharge from service.  He further 
opined that the development of diabetes had occurred late in 
the Veteran's life with a markedly excessive weight gain. 

In analyzing the Veteran's claim, the Board has considered 
whether the Veteran is entitled to service connection for 
diabetes type II, on the basis of any regulatory 
presumptions, as well as on a direct basis as being related 
to service.

First, although the Veteran carries a diagnosis of type 2 
diabetes mellitus, because the Veteran never set foot on the 
land mass of Vietnam or on the inland waterways, but rather 
served offshore on two different ships, presumptive service 
connection due to herbicide exposure, based on service in the 
Republic of Vietnam, is not warranted.  While type 2 diabetes 
mellitus is one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e), the Veteran's service records do not show that he 
served in the Republic of Vietnam.  As discussed above, there 
is no evidence that the Veteran himself ever served on the 
landmass of Vietnam, or that the ships on which he served 
ever traveled on its inland waters, as required for the 
relevant presumption to be implicated.  There is also no 
evidence otherwise that the veteran was exposed to Agent 
Orange during service.

Notwithstanding the above cited medals indicating 
participation in the Vietnam Era, there is no indication in 
the official service personnel records to show the Veteran 
received any award or medal that would indicate he served on 
the landmass of Vietnam or on the inland waters of Vietnam.  
See Haas v. Nicholson, 20 Vet. App. 257 (2006).  Based on the 
foregoing including the law as explained earlier, the Board 
finds that presumptive service connection cannot be granted, 
as there is no evidence that the Veteran was ever in Vietnam, 
as required by statute and regulation. See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

The Board finds there is no other basis on which to grant 
service connection for type 2 diabetes mellitus, first 
manifested decades after the Veteran was discharged from 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

In this regard, the medical evidence at discharge includes an 
impression of abnormal glucose tolerance test, with mild 
intolerance to sugar and low renal threshold.  Even at that 
time, though the examiner discussed that this impression may 
reflect early diabetes, or another metabolic abnormality not 
yet fully manifest, or may be secondary to poor dietary 
habits, the impression was clearly only that the Veteran had 
an abnormal test with mild intolerance and a low renal 
threshold (for glucose).  As noted by the two VA examiners at 
the two examinations discussed above, the impression of low 
renal threshold is not the same as a diagnosis of diabetes.  

Dr. Carrigan gave a statement in which he noted that there 
was an abnormal diabetes test (GTT) in service.  On that 
basis alone, he opined that it was clear to him that the 
Veteran's diabetes was identified in service.  The Board 
finds, however, that diabetes was not in fact identified in 
service.  To the contrary, the service treatment record in 
question did not diagnose or otherwise clearly identify 
diabetes as a current disorder at that time.  The examiner at 
that time in service merely noted three possible conditions 
that may have been associated with the test findings actually 
contained in the impression-that is, associated with mild 
intolerance to sugar and low renal threshold.  Moreover, the 
GTT (glucose tolerance test) is utilized to test for 
conditions other than diabetes, such as impaired glucose 
tolerance, and is not just an "abnormal diabetes test".  
See Dorland's Illustrated Medical Dictionary 1914 (31st. ed. 
2007).
 
After evaluating the probative value of the totality of the 
evidence in this case, the Board finds that the Veteran's 
diabetes type II did not begin in service, or manifest to a 
compensable level within a year after service, and does not 
result from in-service exposure to herbicides.  While the 
Board may not reject a favorable medical opinion based on its 
own unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence." See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

In this case, the Board finds the opinions (that there is no 
nexus between diabetes and service) given by the two 
examiners at the two VA examinations discussed above, to be 
more probative than opinion contained to the two sentence 
statement by Dr. Carrigan.  Both VA opinions are shown to be 
based on a thorough review of the medical record contained in 
the claims file and physical examination of the Veteran 
including diagnostic testing.  Both VA opinions are 
consistent with the other and with the remainder of the 
evidence of record.  Based on those opinions and the 
remainder of the record, the preponderance of the evidence is 
against the Veteran's claim.

While the Veteran himself has attributed the diagnosis of 
diabetes type 2 to service by way of incurrence in service or 
due to Agent Orange exposure in service, there is no 
indication that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, and for the reasons set forth above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for diabetes type II, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been received, the claim to 
reopen the matter involving service connection for diabetes 
mellitus is granted.

Entitlement to service connection for diabetes type II, is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


